Title: To Benjamin Franklin from the Abbés Arnoux and de Chalut, [late 1777?]
From: Arnoux, abbé ——,Chalut, abbé ——
To: Franklin, Benjamin


This is the first extant communication, if we are correct in our guess at its date, from an inseparable pair of abbés. They were “elderly but spritely enthusiasts for the American cause,” in Lyman Butterfield’s words, and the following spring they tried to serve it by teaching John Adams French. Arnoux was fifty or sixty (guesses differed) and Chalut, the brother of the farmer general, Chalut de Vérin, was about seventy-five. They lived near Franklin in Passy, and also had the run of the farmer general’s house on the Place Vendôme. Franklin may have met them through Chalut de Vérin or through mutual friends in Passy; in any case the relationship continued for years.
 
[Late 1777?]
M. d’Armand officier françois au service des Etats unis a passé en amerique sur le vaisseau commandé par Anderson. Ce vaisseau après une resistance opiniatre contre des forces superieures, dans la crainte de tomber sous le pouvoir des Anglois se fit sauter. M. d’Armand et quelques personnes qui avoient été envoyées a terre dans une chaloupe furent les seuls sauvés de l’Equipage.
M. d’Armand et ceux qui étoient avec lui dans la chaloupe, arriverent à philadelphie, le Congrès leur donna de l’emploi. La mere et l’oncle de M. d’Armand en demandent des nouvelles.
Les abbés de chalut et arnoux prient Monsieur franklin de demander dans les premieres depeches qu’il enverra en amerique, des nouvelles de M. d’Armand. Ils prennent le plus grand interest au sort de cet officier.
